Title: From Benjamin Franklin to Richard Price, 7 September 1784
From: Franklin, Benjamin
To: Price, Richard


				
					Dear Friend,
					Passy, Sept. 7. 1784
				
				The Bearer, Count Mirabeau, who much respects your Character, has desired a Line of Introduction to you. He is Son to the Marquis de Mirabeau, Author of L’Ami des Hommes; is himself an excellent Writer, and has prepared for the Press a small Piece, much admired by the best Judges here, on the Subject of hereditary Nobility, which he proposes to get printed in England. I recommend him to your Civilities and Counsels, and am with sincerest Esteem and Respect, my ever dear Friend, Yours most affectionately
				
					B. Franklin
					Reverend Dr Price
				
			 
				Endorsed: A letter from Dr Franklin datd Sept 7th: 1784
			